Title: From John Adams to Pseudonym: "The Recluse Man", 19 January 1792
From: Adams, John
To: Pseudonym: "The Recluse Man"



(Copied)Sir
19th Jan 1792,

I received by the last post a sheet subscribed, “A Recluse Man” enclosed with another in Print, and have read both with feelings and reflections, some of which I should not choose to commit to paper.  The printed one, I had read with much pleasure in its season, and felt myself obliged to the writer, altho’ I had no knowledge or suspicion of the Author. I have sometimes thought of collecting together and printing in Volumes all that has been written at me, since my return from Europe to my native Country. If I had more regard for my own glory in the eyes of posterity, than for that of my fellow Citizens, I should esteem such a monument far preferable to Mr. Cherachi’s marble.  Such a torrent could flow only from the foul source of secret enmity to the Constitution of the United States, united with another stream of ill will to the present Constitution of Pennsylvania. Both, mingled with foreign politicks and domestic envy, jealousy and disappointment. And all these parties and individuals have done me the choice honor to give to the world and to posterity in the bitterness and agony of their hearts, the fullest proofs that they consider me as the first obstacle in their way. It gives me pain however to perceive that all their endeavors were ever able to impose for a moment on a man of Letters, of so much candor, sagacity and information as the Recluse Man.  The writers in opposition to me, have founded their speculations, on my Defence of the Constitutions. These Volumes will answer for themselves to any one who will enquire of them, and will prove that no other Books that ever were written except the Bible, were ever so much belied.  If you will do me the favor to accept a sett of them, and the greater favor to read them, I will order them to be presented to you.  The history of my passion for Titles is briefly this. In 1788 and 1789, there was much enquiry in conversation in Boston and its neighborhood, concerning the titles which were to be given to the Representatives Senators and president in the new Government, Many were for Majesty to the latter, others for Highness, some for Excellency; and others for no title at all.  The title of Most Honorable was constantly given to the Senators in one of the Boston papers, at least Rusells Centinele, and it seemed to be a general opinion that some title or other must be given to the President and Senators. When I took my seat in Senate at NYork, a Committee of both houses reported a plan of receiving the President when he should arrive, one part of which was, that the Vice President, should receive him at the door of the Senate Chamber, and conduct him to the Chair, and afterwards address him to inform him, that both Houses were ready to attend him while he took the Oath.  This Report was accepted by the Senate after having been accepted by the House. Upon this I arose in my place and asked the advice of the Senate in what form I should address him. Whether I should say Mr Washington Mr. President, Sir, May it please your Excellency, or what else? I observed that it had been common, while he commanded the Army to call him his Excellency but I was free to own it would appear to me better to give him no title but Sir or Mr President, than to put him on a level with a Governor of Bermuda, or one of his own Embassadors, or a Governor of any one of our States.  After I had made my observations, a Senator arose, and said it was an important point, and this was the precise moment to settle it; he there fore moved for a Committee of both houses to consider and Report upon it. This is the substance of the charge against me for a passion for Titles. For my own part I freely own that I think decent and moderate Titles as distinctions of offices are not only harmless but useful in Society and that in this Country where I know them to be prized by the people as well as their Magistrates, as highly as by any people or any Magistrates in the World, I should think some distinction between the Magistrates of the National Government, and those of the State Governments proper.  There is not however in the United States, personally a Citizen more indifferent upon the subject, or more willing to conform to the public will or wish concerning it. If the proofs that have been given me in the Newspapers of a deep malice against a Man, who has spent a life of anxiety hazard and labor in the Service of his Country, have given me pain it has been in some measure compensated by bringing me to the knowledge of the Recluse Man, whose goodness of heart, and ellegance of composition, I shall not soon or easily forget.
